                          Case 1:19-mj-07305-JCB Document 4 Filed 09/09/19 Page 1 of 1




                                                 District of Massachusetts




                            Defendant




(name of person to be arrested)




                                                                              Issuing officer’s signature



                                                                                Printed name and title




                                        (date)                                                 (date)
  (city and state)



                                                                             Arresting officer’s signature



                                                                                Printed name and title
